        Case 2:20-cv-02300-JTM Document 7 Filed 03/02/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


TONY J. LEBOUEF                                       CIVIL ACTION

VERSUS                                                NUMBER: 20-2300

OCHSNER MAIN HOSPITAL                                 SECTION: “H”(5)
NEW ORLEANS, LA

                                    ORDER

      The Court, having considered the complaint, the record, the applicable

law, the Magistrate Judge’s Report and Recommendation, and the failure of

Plaintiff to file any objections to the Magistrate Judge’s Report and

Recommendation, hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s complaint is dismissed with prejudice

pursuant to 28 U.S.C. §1915(e)(2)(B)(i) and (ii).

      New Orleans, Louisiana, this 1st day of March, 2021.




                                          JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
